Citation Nr: 0937082	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  03-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
for convalescence for a service-connected lower back 
disability for the period between September 2003 to February 
2004.

2.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to the medications 
ingested for the appellant's service-connected disabilities 
and disorders.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU) for the period between 
September 2003 to February 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION


The appellant had active service from December 1990 to July 
1991.  He also has thirteen years, three months of inactive 
service, and he served in the Persian Gulf theatre-of-
operations during Operation Desert Shield/Storm.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio.  A February 2003 denied entitlement to an increased 
evaluation for a lower back disability; a September 2004 
rating action denied entitlement to service connection for 
PTSD; an October 2004 rating decision denied entitlement to a 
temporary total evaluation; and, a February 2006 rating 
action denied entitlement to service connection for a GERD.  
In July 2009, the appellant provided testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO.  A transcript 
of that hearing was prepared and has been included in the 
claims folder for review.  

The Board notes that when the RO originally denied the 
appellant's claim for an increased evaluation for a lower 
back disability, that disability had been assigned a 10 
percent rating.  In a rating action, dated July 23, 2004, the 
RO awarded a 20 percent disability rating for this condition, 
effective September 10, 2002, the date of his increased 
rating claim.  This was not a full grant of the benefit 
sought on appeal because a higher rating is available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue 
remains before the Board.

The appellant has asserted that he was unable to work for a 
period extending from September 2003 to February 2004, and 
that a VA medical doctor prohibited him from working as a 
result of a service-connected disability.  The appellant has 
requested that a temporary total rating be assigned to him; 
that issue is being addressed below.  Nothwithstanding this, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has indicated that entitlement to a 
total disability evaluation based on individual 
unemployabilty due to a service member's service-connected 
disability(ies) (TDIU) should be considered when it is part 
of the underlying determination of the appropriate rating to 
be assigned.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009) (per curium).  As the matter of a TDIU, 
albeit for a set period of time, has been raised in this 
case, and based on the dicta of Rice, the Board finds that 
its jurisdiction in this matter has been triggered and the 
issue must be REMANDED so that further action on the part of 
the RO may occur.  

Therefore, the issues involving entitlement to a TDIU for a 
set period of time, entitlement to an increased evaluation 
for a lower back disorder, and entitlement to service 
connection for a gastrointestinal disorder are addressed in 
the REMAND portion of the decision below and they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required. 




FINDINGS OF FACT

1.  The appellant is service-connected for lumbosacral sprain 
with radiculopathy and degenerative changes.

2.  Although the appellant received extensive treatment from 
the VA for his lower back disability from September 2003 to 
February 2004, this treatment did not include surgery or 
immobilization of the lower back.  

3.  The appellant served in the Persian Gulf theatre-of-
operations during Operation Desert Shield/Storm.  

4.  While stationed at Dhahran, the Kingdom of Saudi Arabia, 
his location was subjected to seven Iraqi scud missile 
attacks.  The missile attack information along with the 
appellant's presence at the locale that was attacked has been 
confirmed by the Joint Service Records Retention Center.  

5.  A VA doctor has diagnosed the appellant has suffering 
from PTSD.  


CONCLUSIONS OF LAW

1.  The appellant's claim for a temporary total rating for 
convalescence for a service-connected lower back disability, 
for the period between September 2003 to February 2004, is 
without legal merit.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.157, 3.400(o)(2), 3.401, 4.30 
(2008). Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Resolving all reasonable doubt in the appellant's favor, 
PTSD was incurred in or aggravated by the service member's 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Temporary Total Disability Evaluation for Convalescence

The appellant has come before the VA asking that a temporary 
total disability evaluation be assigned to him for a period 
extending from September 2003 to February 2004.  The RO has 
denied the appellant's claim and he has appealed to the Board 
for review.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate his 
claim.

Under VA regulation, a temporary total disability evaluation 
(100 percent rating) will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating:  

(1)  at least one month of convalescence; 
(2)  surgery with severe post-operative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or 
(3)  immobilization by cast, without 
surgery, of one major joint or more.  

See 38 C.F.R. § 4.30(a)(1), (2), (3) (2008).  Extensions of 
one, two or three months beyond the initial three months may 
be granted under paragraph (a)(1), (2) or (3) of this 
section.  See 38 C.F.R. § 4.30(b)(1) (2008).  Extensions of 
one or more months up to six months beyond the initial six 
months period may be granted under paragraph (a)(2) or (3) of 
this section upon approval of the Veterans Service Center 
Manager.  See 38 C.F.R. § 4.30(b)(1) (2008).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary, p. 374 (28th 
ed. 1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a temporary total evaluation, 
pursuant to 38 C.F.R. § 4.30, is to aid the appellant during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
held that notations in the medical record as to the 
appellant's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. 
App. 291, 296-97 (1995); Felden at 430.

In this instance, the record reflects that the appellant was 
under the care of a VA doctor during the time in question.  
The doctor provided a notice to the appellant that the 
appellant could give to his employer that said that the 
appellant would be absent from work as a result of his lower 
back disability.  The examiner did not release him from his 
care until February 2004 and it was at this time that the 
appellant was "medically cleared" to return to his place of 
employment.  The medical treatment records do show that the 
appellant received inoculations and other forms of treatment, 
including rest, for the period of September 2003 to February 
2004.  The records do not show, however, that the appellant 
underwent surgery on his lower back (the service-connected 
disability).  The medical records do not indicate that the 
appellant's torso was in a plaster or fiberglass cast.  
Finally, the medical records do not suggest the appellant was 
immobilized as a result of his service-connected back 
disorder.  

In order to receive the temporary total evaluation, the 
appellant must undergo surgery and/or immobilization as a 
result of a service-connected disability.  Here, there 
clearly was not surgery or immobilization.  As the appellant 
fails to meet an essential legal requirement under the 
governing regulation, he has not presented a claim upon which 
relief can be granted.  As the appellant has failed to state 
a claim upon which relief can be granted, his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

II.  Service Connection - Posttraumatic Stress Disorder

The appellant has petitioned the VA asking that service 
connection be granted for PTSD.  He has claimed that while 
attached to the 1485th Transportation Company in Dhahran, the 
Kingdom of Saudi Arabia, his unit was subject to Iraqi 
missile attacks during Operation Desert Shield/Storm.  He 
contends that he suffers from flashbacks and nightmares of 
those incidents, along with others, and experiences 
depression and anxiety.  As such, he asks that VA 
compensation benefits be assigned for a psychiatric disorder 
he claims should be classified as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when: 

(1)  a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or 

(2)  a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition. 

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With respect to PTSD, eligibility for a PTSD service 
connection award requires that three elements must be present 
according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the service 
member's service, the service member's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the service member engaged in combat 
or that the service member was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the service member during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the service 
member was engaged in combat with the enemy and the claimed 
stressor was related to combat, no further development for 
evidence of a stressor is necessary.  If the claimed stressor 
is not related to combat with the enemy, a history of a 
stressor as related by the service member is, in itself, 
insufficient.  Service records must support the assertion 
that the service member was subjected to a stressor of 
sufficient gravity to evoke the symptoms in almost anyone.  
Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, 
and date of occurrence.  Manual M21-1, Part VI, para. 7 
.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the service 
member "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The record reflects that the appellant served in Saudi Arabia 
with the 1485th Transportation Company.  Records obtained 
from the service department confirms, as claimed by the 
appellant, that his base was subject to seven Iraqi scud 
missile attacks.  The appellant's own service records show 
that he was stationed at the location where the missile 
attacks occurred.  His service personnel records notes that 
the appellant was issued a National Defense Service Medal and 
a Southwest Asia.  The official records do not show that the 
appellant was awarded a personal or unit valour award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the appellant fired his personal weapon at the enemy 
such that he might have been awarded a Combat Infantryman 
Badge or a similar award from the Army.

The appellant's principal claimed stressors have nothing to 
do with combat per se or being fired upon by the enemy via a 
personal weapon.  The stressors are however related to the 
appellant being in a war zone or hostile territory.  The 
stressors do involve the appellant being in an area that 
received missile fire.  However, despite the appellant's 
service in a hostile area, he never received awards and 
decorations that would substantiate his combat-related 
assertions.  Nevertheless, the appellant may be deemed to 
have served in a war area if it is shown that the appellant 
was stationed in a location that subjected him to combat-type 
situations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2004).

The appellant and his representative have proffered numerous 
statements that discuss the appellant's duties and 
observations while the appellant was stationed in Vietnam.  
These statements have been forwarded to Joint Service Records 
Retention Center (JSRRC).  JSRRC has confirmed that the 
appellant's unit came under missile fire while in Saudi 
Arabia.  Given the time period during which the appellant was 
assigned to Saudi Arabia and the type of incidents he 
reported that were stressful, the Board finds this 
information is sufficient to verify that the appellant was 
exposed to significant, life-affecting stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  After review 
of the evidence the Board finds that service personnel 
records and the historical information concerning the 
appellant's unit, proffered by the appellant and his 
representative, establish that the appellant served in a 
hostile area.  As his stressors are consistent with service 
and an individual stationed in a hostile territory, the Board 
finds no further verification of the appellant's stressors 
are necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of 
posttraumatic stress disorder (PTSD).  It has been suggested 
in the medical records that the appellant's PTSD was and is 
the result of his service in Saudi Arabia.  It should also, 
however, be noted that a medical examiner has opined that the 
appellant's PTSD was not caused by inservice stressors.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in the Persian Gulf.  
Accordingly, after careful review of all the evidence of 
record, the Board finds that the appellant manifests PTSD 
that is the result of stressors he experienced while serving 
in the Kingdom of Saudi Arabia.  The Board therefore 
concludes that service connection for PTSD is appropriate.


ORDER

1.  Entitlement to a temporary total disability evaluation 
for convalescence for a service-connected lower back 
disability, for the period between September 2003 to February 
2004, is denied.

2.  Entitlement to service connection for PTSD is granted.


REMAND

Over the course of this appeal, the appellant's service-
connected lower back disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Codes 5292 and 5295 (2002) and 5237 
and 5243 (2008).  In essence, the rating criteria changed and 
the new criteria now includes separate evaluations for the 
orthopedic and neurological manifestations produced by a 
service-connected back disorder.  After reviewing the 
various, and more recent examinations of the back, it is the 
Board's determination that these reports do not contain 
clinical findings addressing both the old and new criteria.  
It is also unclear, upon reviewing these reports, whether the 
lower back disability had any functional impairment due to 
pain, weakened movement, excess fatigability, or 
incoordination.  

It is therefore the opinion of the Board that the appellant 
should be afforded contemporaneous and thorough VA orthopedic 
and neurological examinations in order to determine the 
current severity of the appellant's service-connected 
disability of the lumbar segment of the spine, to include the 
effect of the disability on the appellant's functional 
capabilities.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  The performance of such examinations would allow for 
the Board (and the VA) to properly assess, based on the newly 
gathered evidence, whether the appellant should be assigned a 
higher rating in accordance with the appropriate rating 
criteria.  [The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]  Hence, this issue 
will be remanded for the purpose of obtaining the needed 
information.

The Board has denied the appellant's claim for a temporary 
total rating in the Decision portion of this action.  
Nothwithstanding, the appellant has submitted evidence of 
unemployability, albeit for a set time period, and he has 
claimed that his unemployability was due to his service-
connected lower back disability.  Per the tenets of Rice v. 
Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 
251 F. 3d 1378 (Fed Cir. 2001), the VA is obligated to 
develop this issue, which includes remanding this issue to 
the RO/AMC, so that the RO/AMC can make a determination as to 
whether a TDIU on an extra-schedular basis and for a set 
period of time may be assigned.  A review of the record shows 
that further development is needed to properly adjudicate the 
TDIU claim.

The last issue on appeal involves entitlement to service 
connection for gastroesophageal reflux disease (GERD) as 
secondary to the medications ingested for the appellant's 
service-connected disabilities and disorders.  The appellant 
has submitted a statement he claims was written by a VA nurse 
that suggests that the appellant's GERD may have been caused 
by or the result of the medications he has taken over the 
years for his service-connected disorders.  Following the 
appellant's submission of the nurse's statement, the 
appellant underwent a VA gastrointestinal examination in 
August 2006.  The examiner concluded that the appellant not 
suffering from GERD, but was more than likely experiencing an 
intestinal infection.  The doctor did, however, note that he 
did not have all of the appellant's records before him.  
Moreover, he failed to address the nurse's statement that 
positively diagnosed the appellant with GERD and the 
etiological assessment of that statement.  In other words, 
the examiner did not discuss the positive evidence in support 
of the appellant's claim.  The Board therefore believes that 
the examination of August 2006 was inadequate and would not 
withstand judicial scrutiny based on the Court's 
pronouncements in Miller v. West, 11 Vet. App. 345 (1998), 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most 
specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Hence, it is the determination of the Board that the 
appellant should once again be examined and another, more 
complete, opinion be obtained.

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), with respect 
to the increased rating, TDIU via an 
extraschedular rating, and service 
connection claims.  The notice should 
conform to the requirements of Vazquez-
Flores v Peake, 22 Vet. App. 37 (2008) 
[if applicable and in light of the recent 
case of Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009)], Rice 
v. Shinseki, 22 Vet. App. 447 (2009), as 
well as Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of granting a TDIU on an extraschedular 
basis for a set period of time.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  With respect to the appellant's 
disability of the lumbar segment of the 
spine, the appellant should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the appellant's claims 
folder and a copy of this Remand and 
should review the appellant's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.

The RO/AMC should provide to the 
examiners copies of the old and new 
rating criteria used to evaluate back 
disabilities so that the examiners may 
reference the rating criteria when they 
are evaluating the appellant.  The 
orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the back, as has been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
appellant's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously and provisionally 
diagnosed, the examiners should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided by both 
examiners as to whether the appellant 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

3.  After the above has been completely 
to the extent possible, the RO/AMC should 
schedule the appellant for a 
gastrointestinal examination.  The 
examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The examiner should be provided with the 
appellant's claims folder and a copy of 
this Remand and should review the 
appellant's medical history and more 
specifically the pharmaceuticals that 
have been prescribed to him by the VA for 
various disorders, disabilities, and 
conditions.  It is noted that over the 
years, the appellant has been prescribed 
the following:  cyclobenzaprine, 
lansoprazole, simvastatin, trazone, 
tramadol, celocoxib, hydroxzine pamoate, 
nitroglycerin (ethex), and venlafaxine 
(two different dosages).  He also ingests 
multiple vitamins, herbals, and 
nutritional supplements.  Any tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should opine whether the 
appellant now suffers from any type of 
disability(ies) of the gastrointestinal 
system to include GERD.  All findings 
should be reported in detail.  The 
examiner is asked to discuss the etiology 
of any found gastrointestinal disorder 
and he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not that any found disorder is related to 
the appellant's military service or to a 
service-connected disability or secondary 
to the medications he has been prescribed 
by the VA for his service-connected 
disorders.  If a conclusion cannot be 
made concerning whether any found 
disorder is related to the appellant's 
military service, his service-connected 
disorders, or the medications taken for 
those service-connected disabilities, the 
examiner should then discuss the likely 
etiology of the found disability.

The examiner should further discuss the 
opinion provided by a VA nurse who 
hypothesized that the appellant's 
medication regimen may have led to the 
development of GERD.  If the examiner 
disagrees with this hypothesis, the 
examiner must provide reasons and bases 
as to why he/she disagrees with this 
opinion.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  
The AMC/RO should ensure that it evaluates the appellant's 
lower back disability under the old and new spine 
disabilities rating criteria.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The RO/AMC is reminded that in making a 
determination as to whether a TDIU for a set period of time 
may be granted based on extraschedular considerations, that 
the RO/AMC must fully discuss why, or why not, it is sending 
the claim to the Director, VA Compensation and Pension.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


